32 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Coy R. PHELPS, Appellant,v.UNITED STATES of America, Appellee.
No. 94-1963.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 15, 1994.Filed:  August 1, 1994.

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Coy Ray Phelps, an insanity acquittee, appeals the district court's1 denial of his "Application for Impeachment."  Having carefully reviewed the record, we conclude that no error of fact or law appears and that an opinion would lack precedential value.  Thus, we affirm the judgment of the district court without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Paul A. Magnuson, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota